Citation Nr: 1219280	
Decision Date: 06/01/12    Archive Date: 06/13/12

DOCKET NO.  09-08 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to May 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in March 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, denying the Veteran's claims for service connection for bilateral hearing loss and tinnitus.  

The issue of the Veteran's entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the VA's Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  Service treatment records, other than examinations conducted at service entrance and exit, are largely unavailable through no fault of the Veteran.  

2.  The Veteran offers a credible account of inservice tinnitus following training exercises involving the discharge of weaponry and continued, uninterrupted tinnitus following his discharge from military service.  

3.  Current disability involving tinnitus is shown and the record is at least is relative equipoise that the Veteran's tinnitus originated in service.  


CONCLUSION OF LAW

Tinnitus was incurred in active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the Veteran's claim on appeal, the Board is required to ensure that the VA's duties to notify and assist have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011).  However, the Board finds that such discussion is unnecessary because the grant of service connection for tinnitus represents a complete grant of that benefit. 

The Veteran essentially contends that he has tinnitus based on inservice acoustic trauma during training exercises.  During those exercises, firearms and various other weaponry were discharged, albeit without ear protection.  

The law provides that service connection will be granted if it is shown that the appellant suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In addition, certain chronic diseases, including an organic disease of the nervous system may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011). 

Service connection also may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)). 

Alternatively, the nexus between service and the current disability may be satisfied by medical or lay evidence of continuity of symptomatology and medical evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997). 

Service department records indicate that the Veteran's military occupational specialty was as a light weapons infantryman and he credibly reports having been assigned to conduct training exercises in which he was exposed to excessive noise levels from the discharge of firearms and weaponry fire.  Use of little or no ear protection during that period is also reported. 

In this instance, the Veteran offers a credible account that is otherwise not contradicted by evidence on file, to the effect that he was subject to excessive noise exposure in service when he was in close proximity to the discharge of various weapons.  He also credibly reports having experienced inservice tinnitus and that his tinnitus continued to bother him ever since he was discharged from service.  

Through no fault of the Veteran, his service treatment records are largely unavailable.  His service entrance and exit medical evaluations are on file, which identify no specific complaint or finding regarding tinnitus; only one other clinical record is on file, which has no bearing on the disability herein at issue.  In light of this, the Board recognizes that it must employ a "heightened" duty "to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule."  See Cromer v. Nicholson, 19 Vet. App. 215, 217- 18 (2005), quoting O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); accord Russo v. Brown, 9 Vet. App. 46, 51 (1996) (explaining that precedent does "not establish a heightened 'benefit of the doubt,' only a heightened duty of the Board to consider applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision when the veteran's medical records have been destroyed"). 

Postservice, the Veteran in 1994 applied for VA nonservice-connected disability pension benefits on the basis of heart and spinal disorders.  VA examination in November 1994 neither confirmed nor denied the presence of tinnitus, but was noteworthy for the Veteran's employment history, primary of which was as an automotive painter at a General Motors plant and as a truck driver.  The Veteran indicates that such work was accomplished with the use of ear protection, thus eliminating postservice, work-related noise as a possible cause of his tinnitus.  

The record reflects that the Veteran was afforded a VA examination in February 2008, which identified current disability involving tinnitus of both ears.  The VA examiner, following her review of service treatment records, concluded that it was less likely as not that the Veteran's tinnitus was caused or the result of inservice acoustic trauma.  The noted rationale, as pertinent to this claim, was that there was no audiological basis for the complaints of tinnitus or documentation of tinnitus in service medical records, and that there were multiple etiologies for tinnitus.  It is significant, however, to note that the VA examiner reviewed service department records of a Veteran with the same name as the appellant, which were comingled with the very limited service treatment records of the Veteran in this case.  To that end, the adverse opinion of the VA examiner lacks adequate foundation and cannot be relied upon.  

Analysis of the record demonstrates evidence tending to show the service incurrence of tinnitus.  The Veteran has credibly chronicled that his tinnitus began in service and has continued to be present ever since.  The Veteran is competent to report what comes to him through his senses.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Tinnitus is subjective and cannot be diagnosed objectively, and as indicated above, the Veteran has offered a credible chronology as to the service onset of his tinnitus and its continuing presence. 

Based on available information, including the Veteran's credible statements, the Veteran experienced acoustic trauma in service.  There is medical evidence of current disability and a continuity of pertinent symptomatology dating to service.  On that basis, service connection for tinnitus is warranted.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 



ORDER

Entitlement to service connection for tinnitus is granted. 


REMAND

The Veteran also claims that his bilateral hearing loss is attributable to inservice acoustic trauma.  As indicated above, most of the Veteran's service treatment records are not now on file, and efforts are needed to ensure that all available service treatment records are obtained, and if no additional records are located, a formal finding as to their unavailability is needed, followed by notice to the Veteran.  

In his notice of disagreement of November 2008, the Veteran specifically indicated that while little or no hearing protection was afforded him in service, his postservice employers provided state-of-the-art hearing protection and routinely tested his ears for auditory acuity.  The record does not now contain any records as to that testing, nor is it shown that any attempt has been made to date by VA to obtain those records, including those maintained by General Motors.  

As well, the record reflects that the Veteran was found to be disabled and entitled to disability benefits from the Social Security Administration (SSA) as of May 1993.  Aside from the December 1994 award letter, no other SSA-developed records are now on file, and remand is required to obtain all pertinent SSA administrative and medical reports.  

Further medical input is likewise needed, given that the VA audiology examination in February 2008 was conducted and a medical opinion was provided, based on an intermingling of available service treatment records of this and a similarly named Veteran.  The record indicates that the service department records were not divided, with those belong to another Veteran being returned to the service department, until at least November 2009.  An additional request for service treatment records was made in December 2009, with the January 2010 response involving a mailing of records and a notation that the Veteran either filed a claim or indicated an intention to file a claim at the time of his service separation.  Following the conduct of another examination, medical opinion as to the likelihood that the Veteran's bilateral hearing loss originated in or as a result of service is necessary.  

Accordingly, this portion of the appeal is REMANDED for the following actions:

1.  Obtain all available service department records of the Veteran for inclusion in his VA claims folder.  Efforts to obtain these and any other Federal records must continue until the AMC determines that the records sought do not exist or that further efforts to obtain same would be futile, and, if it is so determined, then appropriate notice under 38 C.F.R. § 3.159(e) must be provided to the Veteran and he must then be afforded an opportunity to respond. 

2.  Request that the Veteran provide adequate identifying information as to his previous employers, including General Motors (GMAC-Leeds) from 1971 to 1990 and various trucking firms subsequent thereto, including the names and addresses of those organizations, the location(s) where he was based, and the approximate dates of employment at each location.  Request also that he furnish written authorization for release of the medical records compiled by those employers, including hearing tests taken during employment.  

Upon receipt of that authorization, obtain all available treatment records, to include those specifically pertaining to the evaluation and/or treatment of hearing loss, for inclusion in the Veteran's VA claims folder.  

3.  Obtain for inclusion in the Veteran's VA claims folder all pertinent medical and administrative records from the SSA with respect to its determination of permanent and total disablement of the Veteran from 1993.  

4.  Obtain for inclusion in the Veteran's VA claims folder all pertinent VA treatment records not already on file.  

5.  Afford the Veteran a VA ear, nose, and throat examination in order to ascertain more clearly the nature and etiology of his claimed bilateral hearing loss.  The claims file should be made available for review in conjunction with that examination and the VA examiner should indicate whether in fact the claims folder was made available and reviewed.  A complete medical history, as well as all necessary clinical evaluation and testing should be accomplished.  All pertinent diagnoses should be fully detailed.  

The VA examiner is asked to address the following questions, offering a complete rationale for the opinion provided: 

a)  Is it at least as likely as not (50 percent or greater probability) that any hearing loss of either ear meeting the criteria of 38 C.F.R. § 3.385 (2011) originated in service or is otherwise related to service or any event therein, inclusive of documented acoustic trauma? 

b)  Is it at least at likely as not (50 percent or greater probability) that a sensorineural hearing loss of either ear was first present during the one-year period immediately following the Veteran's separation from service in May 1971? 

The examiner(s) is advised that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of service incurrence, as to find against such matter.  More likely and as likely support the contended relationship; less likely weighs against the claim. 

6.  Lastly, readjudicate the remaining appellate issue, and if the benefit sought is not granted to the Veteran's satisfaction, he should be furnished a supplemental statement of the case and afforded a reasonable period in which to respond, followed by return of the case to the Board.  

The Veteran need not take any action until he receives further notice.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


